United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-2373
                                    ___________

Cesar Smith Hernandez,                *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Western District of Arkansas.
Neal Mullins, Dr.; Sue McDonald,      *
Nurse; Captain Drake,                 * [UNPUBLISHED]
                                      *
            Appellees.                *
                                 ___________

                              Submitted: June 2, 2005
                                 Filed: June 7, 2005
                                  ___________

Before WOLLMAN, MURPHY, and BENTON, Circuit Judges.
                         ___________

PER CURIAM.

       Federal inmate Cesar Smith Hernandez appeals the district court’s1 adverse
entry of judgment, following an evidentiary hearing, in his 42 U.S.C. § 1983 action.
Having carefully reviewed the record, see Choate v. Lockhart, 7 F.3d 1370, 1373 &
n.1 (8th Cir. 1993) (standard of review), we agree with the district court’s assessment


      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas, adopting the report and recommendations of the
Honorable Beverly Stites Jones, United States Magistrate Judge for the Western
District of Arkansas.
of the merits of Hernandez’s lawsuit. Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




                                       -2-